PER CURIAM
*473*516Appellant seeks reversal of a judgment committing him to the Mental Health Division for a period not to exceed 180 days based on the court's determination that he was a person with a chronic mental illness under the expanded criteria set forth in ORS 426.005(1)(f)(C)(i) to (iv). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment.1
Reversed.

Because we agree with the state's concession in that regard, we need not reach appellant's other assignments of error.